     Case 1:19-cv-03275-FVS       ECF No. 24   filed 09/03/21   PageID.2551 Page 1 of 22



 1

 2
                                                                               FILED IN THE
 3                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 4                                                                    Sep 03, 2021
                                                                          SEAN F. MCAVOY, CLERK

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    JEANNINE R.,
                                                   NO: 1:19-CV-03275-FVS
 8                               Plaintiff,
                                                   ORDER GRANTING PLAINTIFF’S
 9             v.                                  MOTION FOR SUMMARY
                                                   JUDGMENT AND DENYING
10    KILOLO KIJAKAZI, ACTING                      DEFENDANT’S MOTION FOR
      COMMISSIONER OF SOCIAL                       SUMMARY JUDGMENT
11    SECURITY, 1

12                               Defendant.

13

14         BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 20, 21. This matter was submitted for consideration without

16   oral argument. Plaintiff is represented by Attorney D. James Tree. Defendant is

17

18         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
19
     July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
20
     Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
21
     further action need be taken to continue this suit. See 42 U.S.C. § 405(g).


     ORDER ~ 1
     Case 1:19-cv-03275-FVS         ECF No. 24     filed 09/03/21   PageID.2552 Page 2 of 22



 1   represented by Special Assistant United States Attorney Ryan Lu. The Court has

 2   reviewed the administrative record, the parties’ completed briefing, and is fully

 3   informed. For the reasons discussed below, the Court GRANTS, in part,

 4   Plaintiff’s Motion for Summary Judgment, ECF No. 20, and DENIES Defendant’s

 5   Motion for Summary Judgment, ECF No. 21.

 6                                        JURISDICTION

 7         Plaintiff Jeannie R.2 filed for Supplemental Security Income (SSI) and

 8   Disability Insurance Benefits (DIB) on February 29, 2012, Tr. 98, alleging an onset

 9   date of February 1, 2011, Tr. 212, 219, due to high blood pressure, diabetes,

10   plantar fibroma, cataracts, rhegmatogenous retinal detachment, and depression, Tr.

11   253. Plaintiff’s DIB application was denied initially because her date last insured

12   for benefits was December of 2010, which predates the alleged onset date. Tr.

13   123. Plaintiff’s SSI application was denied initially, Tr. 127-35, and upon

14   reconsideration, Tr. 139-47. A hearing before Administrative Law Judge Timothy

15   Mangrum (“ALJ”) was conducted on March 10, 2014. Tr. 37-84. Plaintiff was

16   represented by counsel and testified at the hearing. Id. The ALJ also took the

17   testimony of vocational expert Kimberly Mullinax. Id. The ALJ denied SSI

18   benefits on July 25, 2014. Tr. 21-31. The Appeals Council denied review on

19
           2
               In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s
20
     first name and last initial, and, subsequently, Plaintiff’s first name only, throughout
21
     this decision.

     ORDER ~ 2
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2553 Page 3 of 22



 1   February 1, 2016. Tr. 1-5. Plaintiff requested judicial review of the ALJ decision

 2   by this Court on April 1, 2016. Tr. 637-39. Following a stipulated motion by the

 3   parties, this Court remanded the case back to the ALJ for additional proceedings on

 4   January 30, 2017. Tr. 648-54.

 5         The ALJ held a second hearing on September 13, 2018, took the testimony

 6   of Plaintiff, and sent Plaintiff for a visual consultative evaluation. Tr. 591-608.

 7   The ALJ held a third hearing on July 16, 2019 and took the testimony of Plaintiff

 8   and vocational expert Todd Gendreau. Tr. 561-90. The ALJ denied benefits on

 9   August 5, 2019. Tr. 535-51. The Appeals Council did not exercise jurisdiction in

10   the period prescribed by 20 C.F.R. § 416.1484(a); therefore, the ALJ’s August 5,

11   2019 decision became the final decision of the Commissioner, which is appealable

12   to the district court pursuant to 42 U.S.C. §§ 405(g), 1383(c).

13                                     BACKGROUND

14         The facts of the case are set forth in the administrative hearing and

15   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

16   Only the most pertinent facts are summarized here.

17         Plaintiff was 39 years old at the amended onset date. Tr. 219. The highest

18   grade she completed was the eighth, and she received special training as a CNA in

19   1986. Tr. 254. Plaintiff’s work history includes positions as a CNA and crew

20   supervisor at a nonprofit. Tr. 254. At application, Plaintiff stated that she stopped

21   working on July 31, 2009 due to her conditions. Tr. 253.



     ORDER ~ 3
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2554 Page 4 of 22



 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. §§ 405(g), 1383(c). The scope of review under

 4   § 405(g) is limited; the Commissioner’s decision will be disturbed “only if it is not

 5   supported by substantial evidence or is based on legal error.” Hill v. Astrue, 698

 6   F.3d 1153, 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence

 7   that a reasonable mind might accept as adequate to support a conclusion.” Id. at

 8   1159 (quotation and citation omitted). Stated differently, substantial evidence

 9   equates to “more than a mere scintilla[,] but less than a preponderance.” Id.

10   (quotation and citation omitted). In determining whether the standard has been

11   satisfied, a reviewing court must consider the entire record as a whole rather than

12   searching for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. “The court will uphold the ALJ's

15   conclusion when the evidence is susceptible to more than one rational

16   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

17   Further, a district court will not reverse an ALJ’s decision on account of an error

18   that is harmless. Id. An error is harmless where it is “inconsequential to the

19   [ALJ’s] ultimate nondisability determination.” Id. (quotation and citation omitted).

20   The party appealing the ALJ’s decision generally bears the burden of establishing

21   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).



     ORDER ~ 4
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2555 Page 5 of 22



 1                       FIVE-STEP EVALUATION PROCESS

 2         A claimant must satisfy two conditions to be considered “disabled” within

 3   the meaning of the Social Security Act. First, the claimant must be “unable to

 4   engage in any substantial gainful activity by reason of any medically determinable

 5   physical or mental impairment which can be expected to result in death or which

 6   has lasted or can be expected to last for a continuous period of not less than twelve

 7   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

 8   “of such severity that he is not only unable to do his previous work[,] but cannot,

 9   considering his age, education, and work experience, engage in any other kind of

10   substantial gainful work which exists in the national economy.” 42 U.S.C. §

11   1382c(a)(3)(B).

12         The Commissioner has established a five-step sequential analysis to

13   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

14   416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

15   activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

16   gainful activity,” the Commissioner must find that the claimant is not disabled. 20

17   C.F.R. § 416.920(b).

18         If the claimant is not engaged in substantial gainful activity, the analysis

19   proceeds to step two. At this step, the Commissioner considers the severity of the

20   claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

21   “any impairment or combination of impairments which significantly limits [his or



     ORDER ~ 5
     Case 1:19-cv-03275-FVS      ECF No. 24     filed 09/03/21   PageID.2556 Page 6 of 22



 1   her] physical or mental ability to do basic work activities,” the analysis proceeds

 2   to step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not

 3   satisfy this severity threshold, however, the Commissioner must find that the

 4   claimant is not disabled. 20 C.F.R. § 416.920(c).

 5         At step three, the Commissioner compares the claimant’s impairment to

 6   severe impairments recognized by the Commissioner to be so severe as to preclude

 7   a person from engaging in substantial gainful activity. 20 C.F.R. §

 8   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

 9   enumerated impairments, the Commissioner must find the claimant disabled and

10   award benefits. 20 C.F.R. § 416.920(d).

11         If the severity of the claimant’s impairment does not meet or exceed the

12   severity of the enumerated impairments, the Commissioner must pause to assess

13   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

14   defined generally as the claimant’s ability to perform physical and mental work

15   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

16   416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

17         At step four, the Commissioner considers whether, in view of the claimant’s

18   RFC, the claimant is capable of performing work that he or she has performed in

19   the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

20   capable of performing past relevant work, the Commissioner must find that the

21   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of



     ORDER ~ 6
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2557 Page 7 of 22



 1   performing such work, the analysis proceeds to step five.

 2         At step five, the Commissioner considers whether, in view of the claimant’s

 3   RFC, the claimant is capable of performing other work in the national economy.

 4   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

 5   must also consider vocational factors such as the claimant’s age, education and

 6   past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

 7   adjusting to other work, the Commissioner must find that the claimant is not

 8   disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

 9   other work, analysis concludes with a finding that the claimant is disabled and is

10   therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

11         The claimant bears the burden of proof at steps one through four. Tackett v.

12   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,

13   the burden shifts to the Commissioner to establish that (1) the claimant is capable

14   of performing other work; and (2) such work “exists in significant numbers in the

15   national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue, 700 F.3d 386,

16   389 (9th Cir. 2012).

17                                   ALJ’S FINDINGS

18         At step one, the ALJ found that Plaintiff had not engaged in substantial

19   gainful activity since the application date, February 29, 2012. Tr. 537. At step

20   two, the ALJ found that Plaintiff had the following severe impairments: aortic

21   aneurysm (stable); diabetes mellitus; low vision, status post multiple optical



     ORDER ~ 7
      Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2558 Page 8 of 22



 1   procedures; depression; and substance abuse. Tr. 538. At step three, the ALJ

 2   found that Plaintiff did not have an impairment or combination of impairments that

 3   meet or medically equaled the severity of a listed impairment. Tr. 539. The ALJ

 4   then found that Plaintiff had the RFC to perform light work as defined in 20 CFR §

 5   416.967(b) with the following limitations:

 6          frequent handling and fingering; must avoid even moderate exposure to
            extreme wetness and cold; limited to unskilled work; can have
 7          occasional interaction with co-workers; cannot have public interaction;
            can have no requirement to read instructions or write reports; can read
 8          print the size of newspaper or book print only at close range; her far
            acuity is non-existent; can exercise occasional near visual acuity; and
 9          has limits on peripheral vision to occasional at best.

10   Tr. 541.

11          At step four, the ALJ identified Plaintiff’s past relevant work as a nurse

12   assistance, home attendant, and employment training specialist, and found that

13   Plaintiff was unable to perform her past relevant work. Tr. 549. At step five, the

14   ALJ found that considering Plaintiff’s age, education, work experience, and RFC,

15   there were other jobs that exist in significant numbers in the national economy that

16   Plaintiff could perform, including: press operator; scaling machine operator; and

17   cutting machine off bearer. Tr. 550. On that basis, the ALJ concluded that

18   Plaintiff was not under a disability, as defined in the Social Security Act, from

19   February 29, 2012, the date of application, through the date of his decision. Tr.

20   550.

21   ///



     ORDER ~ 8
     Case 1:19-cv-03275-FVS       ECF No. 24     filed 09/03/21   PageID.2559 Page 9 of 22



 1                                           ISSUES

 2           Plaintiff seeks judicial review of the Commissioner’s final decision denying

 3   her SSI under Title XVI of the Social Security Act. ECF No. 20. Plaintiff raises

 4   the following issues for this Court’s review:

 5      1. Whether the ALJ made a proper step five determination;

 6      2. Whether the ALJ properly considered Plaintiff’s symptom statements;

 7      3. Whether the ALJ made a proper step two determination; and

 8      4. Whether the ALJ properly considered the medical opinion evidence.

 9                                       DISCUSSION

10      1.      Step Five

11           Plaintiff argues that two out of the three jobs the vocational expert identified

12   following the ALJ’s hypothetical as matching the RFC determination were actually

13   inconsistent the RFC. ECF No. 20 at 10-11. Specifically, Plaintiff argues that the

14   job of press operator includes frequent exposure to wetness and humidity and the

15   job of scaling machine operator includes occasional exposure to wetness and

16   humidity. Id. at 11. She asserts that this is inconsistent with the preclusion from

17   moderate exposure to extreme wetness. Id. She asserts that if these two jobs are

18   precluded by Plaintiff’s RFC, the only remaining job would be machine-off bearer,

19   which does not exist in significant number in the national economy to support the

20   ALJ’s step five determination. Id.

21           At step five, the burden shifts to the Commissioner to show that the claimant



     ORDER ~ 9
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2560 Page 10 of 22



 1   retains the ability to perform other gainful activity. Beltran, 700 F.3d at 389. To

 2   support a finding that a claimant is not disabled at step five, the Commissioner

 3   must establish that (1) the claimant is capable of performing other work; and (2)

 4   such work “exists in significant numbers in the national economy.” Id.; 20 C.F.R.

 5   § 416.912(b)(3).

 6           ALJs routinely rely on the Dictionary of Occupational Titles (DOT) “in

 7   evaluating whether the claimant is able to perform other work in the national

 8   economy.” Terry v. Sullivan, 903 F.2d 1273, 1276 (9th Cir. 1990) (citations

 9   omitted); see also 20 C.F.R. § 416.966(d)(1) (stating the DOT is a source of

10   reliable job information). The DOT is the rebuttable presumptive authority on job

11   classifications. Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995). An ALJ

12   may not rely on a vocational expert’s testimony regarding the requirements of a

13   particular job without first inquiring whether the testimony conflicts with the DOT,

14   and if so, the reasons therefor. Massachi v. Astrue, 486 F.3d 1149, 1152-53 (9th

15   Cir. 2007) (citing Social Security Ruling (“S.S.R.”) 00-4p). But a failure to inquire

16   can be deemed harmless error where there is no apparent conflict or the vocational

17   expert provides sufficient support to justify deviation from the DOT. Id. at 1154

18   n.19.

19           In order for an ALJ to accept a vocational expert’s testimony that contradicts

20   the DOT, the record must contain “ ‘persuasive evidence to support the

21   deviation.’” Id. at 1153 (quoting Johnson, 60 F.3d at 1435). Evidence sufficient to



     ORDER ~ 10
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2561 Page 11 of 22



 1   permit such a deviation may be either specific findings of fact regarding the

 2   claimant’s residual functionality, or inferences drawn from the context of the

 3   expert’s testimony. Light v. Soc. Sec. Admin., 119 F.3d 789, 793 (9th Cir. 1997).

 4         Here, the ALJ failed to inquire whether the vocational expert’s testimony

 5   conflicted with the DOT. Tr. 582-88. The vocational expert volunteered that a

 6   portion of his testimony concerning a limitation to sedentary work was inconsistent

 7   with the DOT, Tr. 587-88, but the ALJ failed to inquire regarding his testimony as

 8   a whole and its consistence with the DOT. Plaintiff’s argument presents an

 9   apparent inconsistency between the vocational expert’s opinion regarding

10   Plaintiff’s RFC allowing for the jobs of press operator and scaling machine

11   operator due to the level of exposure to wetness and humidity. Defendant argues

12   that the ALJ’s RFC determination precluded Plaintiff from even moderate

13   exposure to extreme wetness and the DOT job descriptions do not address extreme

14   wetness for these jobs. ECF No. 21 at 19. However, the ALJ’s failure to follow

15   S.S.R. 00-4p in this case constitutes harmful error because there is an apparent

16   conflict between the vocational expert’s testimony and the DOT. Therefore,

17   remand is appropriate to address this apparent conflict by taking the testimony of a

18   vocational expert.

19   2.    Plaintiff’s Symptom Statements

20         Plaintiff argues that the ALJ erred in his treatment of her symptom

21   statements. ECF No. 20 at 18-21.



     ORDER ~ 11
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2562 Page 12 of 22



 1         An ALJ engages in a two-step analysis when evaluating a claimant’s

 2   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 3   whether the claimant has presented objective medical evidence of an underlying

 4   impairment which could reasonably be expected to produce the pain or other

 5   symptoms alleged.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “The

 6   claimant is not required to show that his impairment could reasonably be expected

 7   to cause the severity of the symptom he has alleged; he need only show that it

 8   could reasonably have caused some degree of the symptom.” Id.

 9         Second, “[i]f the claimant meets the first test and there is no evidence of

10   malingering, the ALJ can only reject the claimant’s testimony about the severity of

11   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

12   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

13   citations and quotations omitted). “General findings are insufficient; rather, the

14   ALJ must identify what testimony is not credible and what evidence undermines

15   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

16   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

17   must make a credibility determination with findings sufficiently specific to permit

18   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

19   testimony.”). “The clear and convincing [evidence] standard is the most

20   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

21   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,



     ORDER ~ 12
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2563 Page 13 of 22



 1   924 (9th Cir. 2002)).

 2         Here, the ALJ found Plaintiff’s medically determinable impairments could

 3   reasonably be expected to cause some of the alleged symptoms; however,

 4   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

 5   these symptoms are not entirely consistent with the medical evidence and other

 6   evidence in the record for the reasons explained in this decision.” Tr. 542.

 7   Specifically, the ALJ found that Plaintiff’s statements were “inconsistent because

 8   the claimant’s visual problems were corrected with surgery and lens refraction, she

 9   had poor control of her diabetes due to non-compliance and loss of follow-up,

10   [and] her aortic aneurysm occurred only very recently.” Id.

11         A.     Corrected Vision Impairments

12         The ALJ found that Plaintiff’s vision problems were corrected with surgery

13   and lens refraction. Tr. 542.

14         On February 7, 2011, Plaintiff’s uncorrected vision was 20/200 bilaterally

15   and her new acuity was 20/30 bilaterally. Tr. 410-11. She was diagnosed with

16   myopia bilaterally and a retinal detachment in the left eye. Tr. 412. On March 14,

17   2011, she had inflammatory keratitis and cataracts in the left eye. Tr. 417. On May

18   16, 2011, Dr. Hopp also stated that Plaintiff had scarring of the cornea in the left

19   eye and nuclear sclerosis in the right eye. Tr. 459. On June 2, 2011, Plaintiff

20   reported that she could not see out the left eye at all and sometimes experienced

21   pain the left eye. Tr. 450. On September 12, 2011, Plaintiff had surgery in the left



     ORDER ~ 13
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2564 Page 14 of 22



 1   eye. Tr. 444. By October 14, 2011, Plaintiff was complaining of pain in the left

 2   eye and regular headaches. Tr. 443. Her vision in the left eye was still impaired

 3   by February 10, 2012 affecting her driving and her ability to go up or down stairs.

 4   Tr. 442. When she was seen in April of 2012, a second surgery was scheduled.

 5   Tr. 483. Plaintiff had cataract surgery in the left eye on May 10, 2012. Tr. 484-86.

 6   On October 30, 2012, Plaintiff’s uncorrected distance vision was 20/200 and

 7   corrected vision was 20/100. Tr. 1132.

 8         At the hearing, Plaintiff testified that her insurance did not cover glasses.

 9   Tr. 567. She reported that she could not afford her glasses due to the out-of-pocket

10   cost of $87.00. Tr. 568, 574-75, 578. Plaintiff reported that she could read as long

11   as she was close to what she was reading, but she could not use a computer. Tr.

12   573. She reported that she could read about a paragraph before she “start[s] going

13   blind and I have to refocus.” Tr. 577. She reported that reading causes headaches

14   and dizziness. Id.

15         “Impairments that can be controlled effectively with medication are not

16   Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006). However,

17   failure to follow a course of treatment may be excused if the claimant cannot

18   afford the treatment, Gamble v. Chater, 68 F.3d 319, 321 (9th Cir. 1995). Here,

19   the ALJ found that Plaintiff’s vision problems could be corrected with surgery and

20   glasses. Tr. 542-43. But, Plaintiff repeatedly reported that she could not afford her

21   glasses. Tr. 568, 574-75, 578. In October of 2018, Douglas Ricks, O.D. stated “it



     ORDER ~ 14
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2565 Page 15 of 22



 1   is my opinion that Jeannine has significant field loss OS secondary to her retinal

 2   detachment. Vision is significantly improved with glasses. I recommend she wear

 3   them full time. She should avoid activities that require full peripheral vision and

 4   should be monitored x 6 months.” Tr. 1147.

 5         The ALJ concluded that Plaintiff’s inability to afford glasses that would

 6   correct her vision while continuing to spend money on illicit substances rendered

 7   her statements unreliable. Tr. 542, 546. An ALJ may properly consider evidence

 8   of a claimant’s substance use in assessing credibility. Thomas, 278 F.3d at 959

 9   (ALJ’s finding that claimant was not a reliable historian regarding drug and

10   alcohol usage supports negative credibility determination); Verduzco v. Apfel, 188

11   F.3d 1087, 1090 (9th Cir. 1999) (conflicting or inconsistent testimony concerning

12   alcohol or drug use can contribute to an adverse credibility finding); Edlund v.

13   Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001) (ALJ properly considered drug-

14   seeking behavior). However, in this case, the ALJ focuses on the funds Plaintiff

15   spent on illicit substances. In doing so, the ALJ failed to point to any evidence that

16   Plaintiff was spending her funds on illicit substances. The record only

17   demonstrates the presence of substances in her system, not the purchase of

18   substances. Tr. 1060-61 (urine screen positive for methamphetamines and

19   marijuana on November 14, 2017); Tr. 1170, 1180, 1199 (urine screen positive for

20   methamphetamines and marijuana on April 11, 2019); Tr. 1183 (Plaintiff admitted

21   to daily cannabis use). Furthermore, there is evidence suggesting that Plaintiff



     ORDER ~ 15
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2566 Page 16 of 22



 1   received methamphetamine from her family or friends. In November of 2014

 2   while Plaintiff was hospitalized, her family and friends came to see her, including

 3   her daughters who were actively using meth. Tr. 1084. After her visitors left,

 4   Plaintiff “stripped off her clothes and was running away from ‘candy wrappers.’”

 5   Id.

 6         Here, the ALJ failed to support his conclusion that Plaintiff was spending

 7   money on illicit substances instead of glasses. Furthermore, a review of the record

 8   failed to support his conclusion. Therefore, this reason is not supported by

 9   substantial evidence.

10         B.     Treatment Non-compliance

11         The ALJ’s second reason for rejecting Plaintiff’s symptom statements, that

12   she had poor control of her diabetes due to non-compliance, is not specific, clear

13   and convincing.

14         Noncompliance with medical care or unexplained or inadequately explained

15   reasons for failing to seek medical treatment cast doubt on a claimant’s subjective

16   complaints. 20 C.F.R. § 416.930; Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

17   1989); Macri v. Chater, 93 F.3d 540, 544 (9th Cir. 1996) (finding the ALJ’s

18   decision to reject the claimant’s subjective pain testimony was supported by the

19   fact that claimant was not taking pain medication).

20         The ALJ concluded that Plaintiff “had poor control of her diabetes due to

21   non-compliance and loss of follow-up.” Tr. 542. To support his finding, the ALJ



     ORDER ~ 16
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2567 Page 17 of 22



 1   summarized the medical evidence demonstrating Plaintiff’s lack of following

 2   prescribed treatment, including failing to check her glucose levels. Tr. 543. While

 3   the ALJ provided citations to the record demonstrating that Plaintiff had poor

 4   control of her diabetes, he failed to state how this rendered her statements

 5   unreliable. The ALJ stated that despite her non-compliance, Plaintiff’s A1c

 6   dropped and her physical complaints were not associated with her diabetes. Tr.

 7   543. Without some rationale as to how Plaintiff’s treatment non-compliance

 8   undermined her statements, the ALJ’s reason fails to meet the specific, clear and

 9   convincing standard. Ghanim, 763 F.3d at 1163 (“General findings are

10   insufficient; rather, the ALJ must identify what testimony is not credible and what

11   evidence undermines the claimant’s complaints.”).

12         C.      Recent Aortic Aneurysm

13         The ALJ’s third reason for rejecting Plaintiff’s symptom statements, that

14   “her aortic aneurysm occurred only very recently,” is not specific, clear and

15   convincing.

16         The Ninth Circuit has stated the following:

17         To establish a claimant’s eligibility for disability benefits under the
           Social Security Act, it must be shown that: (a) the claimant suffers from
18         a medically determinable physical or mental impairment that can be
           expected to result in death or that has lasted or can be expected to last
19         for a continuous period of not less than twelve months; and (b) the
           impairment renders the claimant incapable of performing the work that
20         the claimant previously performed and incapable of performing any
           other substantial gainful employment that exists in the national
21         economy.



     ORDER ~ 17
     Case 1:19-cv-03275-FVS     ECF No. 24    filed 09/03/21   PageID.2568 Page 18 of 22



 1   Tackett, 180 F.3d at 1098; 42 U.S.C. § 1382c(a)(3)(A). This required twelve

 2   months is referred to as the durational requirement.

 3         The ALJ determined that Plaintiff’s aortic aneurysm met this durational

 4   requirement by finding it was a severe, medically determinable impairment at step

 5   two. Tr. 538. In support of his determination that the recentness of the aortic

 6   aneurysm undermined Plaintiff’s symptoms statements, the ALJ summarized the

 7   medical evidence surrounding the aneurysm. Tr. 544-45. However, the ALJ failed

 8   to state how the recent aortic aneurysm undermined Plaintiff’s statements.

 9   Therefore, this fails to meet the specific, clear and convincing standard.

10         In conclusion, the ALJ failed to provide a specific, clear and convincing

11   reason for rejecting Plaintiff’s symptom statements. The case is remanded for the

12   ALJ to properly address such statements.

13   3.    Step Two

14         Plaintiff challenges the ALJ’s step two determination by asserting that

15   Plaintiff’s cerebrovascular accident (CVA) in 2017, hypertension (HTN), plantar

16   fibrosis, back and right leg symptoms, and carpal tunnel syndrome were not severe.

17   ECF No. 20 at 8-12.

18         To show a severe impairment, the claimant must first establish the existence

19   of a medically determinable impairment by providing medical evidence consisting

20   of signs, symptoms, and laboratory findings; the claimant’s own statement of

21   symptoms, a diagnosis, or a medical opinion is not sufficient to establish the



     ORDER ~ 18
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2569 Page 19 of 22



 1   existence of an impairment. 20 C.F.R. § 416.921. “[O]nce a claimant has shown

 2   that he suffers from a medically determinable impairment, he next has the burden

 3   of proving that these impairments and their symptoms affect his ability to perform

 4   basic work activities.” Edlund, 253 F.3d at 1159-60. At step two, the burden of

 5   proof is squarely on the Plaintiff to establish the existence of any medically

 6   determinable impairment(s) and that such impairments(s) are severe. Tackett, 180

 7   F.3d at 1098-99 (In steps one through four, the burden of proof rests upon the

 8   claimant to establish a prima facie case of entitlement to disability benefits.).

 9         The step-two analysis is “a de minimis screening device used to dispose of

10   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An

11   impairment is “not severe” if it does not “significantly limit” the ability to conduct

12   “basic work activities.” 20 C.F.R. § 416.922(a). Basic work activities are

13   “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 416.922(b).

14         The case is remanded for the ALJ to properly address Plaintiff’s symptom

15   statements. Upon remand, the ALJ will also readdress the impairments that are

16   found to be severe at step two.

17   4.    Medical Opinions

18         Plaintiff argues that the ALJ failed to properly weigh the opinions from Jhoe

19   Dumiao, M.D., Charles Sung, M.D., Derek J. Leienback, M.D., Portia Jones, M.D.,

20   Marciano Capati, M.D., and Jennie Herrington, D.O. ECF No. 20 at 12-18.

21         If a treating or examining physician's opinion is uncontradicted, the ALJ



     ORDER ~ 19
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2570 Page 20 of 22



 1   may reject it only by offering “clear and convincing reasons that are supported by

 2   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

 3   Conversely, “[i]f a treating or examining doctor's opinion is contradicted by

 4   another doctor’s opinion, an ALJ may only reject it by providing specific and

 5   legitimate reasons that are supported by substantial evidence.” Id. (citing Lester,

 6   81 F.3d at 830-31).

 7         Since the case is remanded for the ALJ to properly address Plaintiff’s

 8   symptom statements, the ALJ will readdress the opinion evidence.

 9                                     CONCLUSION

10         The decision whether to remand for further proceedings or reverse and

11   award benefits is within the discretion of the district court. McAllister v. Sullivan,

12   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate

13   where “no useful purpose would be served by further administrative proceedings,

14   or where the record has been thoroughly developed,” Varney v. Sec'y of Health &

15   Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused by

16   remand would be “unduly burdensome[.]” Terry, 903 F.2d at 1280; see also

17   Garrison, 759 F.3d at 1021 (noting that a district court may abuse its discretion not

18   to remand for benefits when all of these conditions are met). This policy is based

19   on the “need to expedite disability claims.” Varney, 859 F.2d at 1401. But where

20   there are outstanding issues that must be resolved before a determination can be

21   made, and it is not clear from the record that the ALJ would be required to find a



     ORDER ~ 20
     Case 1:19-cv-03275-FVS      ECF No. 24   filed 09/03/21   PageID.2571 Page 21 of 22



 1   claimant disabled if all the evidence were properly evaluated, remand is

 2   appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004);

 3   Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000).

 4         The Court finds that further administrative proceedings are appropriate are

 5   appropriate for the ALJ to properly question the vocational expert. See Treichler v.

 6   Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103-04 (9th Cir. 2014) (remand for

 7   benefits is not appropriate when further administrative proceedings would serve a

 8   useful purpose). Here, further administrative proceedings are necessary to

 9   properly address Plaintiff’s severe impairments at step two, Plaintiff’s symptom

10   statements, medical opinions in the file, and a new step five determination.

11   Therefore, the Court remands this case for further proceedings consistent with this

12   Order.

13         On remand, the case shall be assigned to a new ALJ who shall supplement

14   the record with any outstanding medical evidence and call a vocational expert to

15   address any step four or five determinations at remand proceedings.

16         ACCORDINGLY, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Motion for Summary Judgment, ECF No. 20, is GRANTED,

18            in part, and the matter is remanded for further proceedings consistent

19            with this Order.

20   ///

21   ///



     ORDER ~ 21
     Case 1:19-cv-03275-FVS      ECF No. 24    filed 09/03/21   PageID.2572 Page 22 of 22



 1           2. Defendant’s Motion for Summary Judgment, ECF No. 21 is DENIED.

 2           The District Court Executive is hereby directed to enter this Order and

 3   provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

 4   file.

 5           DATED: September 3, 2021

 6

 7

 8

 9

10

11                                                   Stanley A. Bastian
                                              Chief United States District Judge
12

13

14

15

16

17

18

19

20

21



     ORDER ~ 22
